Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 

DETAILED ACTION
	Applicant has elected Species 1 in Figures 1-29 without traverse in the reply on 10/8/2020.  Claims 1-20 are currently pending in this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EARLE (2016/0272002).

Regarding Claim 1, EARLE teaches A bicycle cassette comprising:
a.    a large sprocket sub-assembly (326)(332) comprising a clamping mechanism (332) for attaching the large sprocket sub-assembly to a rear bicycle hub (330), wherein the large sprocket sub-assembly clamps to an outside profile of the rear bicycle hub; and
b.    a small sprocket sub-assembly (312)(336), wherein the small sprocket sub-assembly rotatably couples with and locks to the large sprocket sub-assembly after the large sprocket assembly (326)(332) is clamped to the rear bicycle hub (330) to form the bicycle cassette (300).

Regarding Claims 9, EARLE teaches wherein the small sprocket sub-assembly (312)(336) overhangs a cassette driver body (330) of the bicycle hub in an assembled configuration (Fig. 12).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over EARLE (2016/0272002).

	Regarding Claims 6, EARLE teaches wherein the large sprocket sub-assembly comprises a tooth sprocket (304).
EARLE does not teach a 46 tooth sprocket.
	EARLE discloses the result effective variable of a sprocket having some number of teeth.
	It would have obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve a desired drive ratio given a set crankset size.

Regarding Claims 7, EARLE teaches wherein the large sprocket sub-assembly comprises a tooth sprocket (304).
EARLE does not teach a 50 tooth sprocket.
	EARLE discloses the result effective variable of a sprocket having some number of teeth.
	It would have obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve a desired drive ratio given a set crankset size.


Claims 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over EARLE (2016/0272002) in view of TOKUYAMA (2016/0167737).

Regarding Claims 4, EARLE don’t teach wherein the small sprocket sub-assembly comprises a 9 tooth sprocket.
TOKUYAMA teaches wherein the small sprocket sub-assembly comprises a 9 tooth sprocket (52).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in EARLE so the smallest sprocket has the tooth number in TOKUYAMA so the desired drive ratio can be achieved given a set crankset sprocket size.


Claims 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over EARLE (2016/0272002) in view of BERNARDELE (2016/0176477).

Regarding Claims 5, 15, EARLE does not teach wherein the small sprocket sub-assembly comprises a 10 tooth sprocket.
BERNARDELE teaches wherein the small sprocket sub-assembly comprises a 10 tooth sprocket (12d).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in EARLE so the smallest .


Claims 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over EARLE (2016/0272002) in view of TOKUYAMA2 (2015/0210353).

Regarding Claims 8, EARLE teaches a small sprocket assembly (312)(336) is made from a material since each sprocket in the small sprocket assembly is a single material which is then welded to each of the other single sprockets [0075].
EARLE does not teach wherein the large sprocket sub-assembly and the small sprocket assembly are manufactured from different materials.
TOKUYAMA2 teaches wherein the large sprocket sub-assembly is manufactured from different materials [0070]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in EARLE so the large sprocket assembly is made from different materials as in TOKUYAMA2 so the sprocket assembly is lighter.


Claims 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over EARLE (2016/0272002) in view of BRAEDT (2015/0024884).


	BRAEDT teaches wherein the small sprocket sub-assembly (10) comprises a bushing (12), which radially supports said small sprocket sub-assembly on the cassette driver body of the bicycle hub (14) in the assembled configuration.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket assembly in EARLE so the sprocket assembly has the bushing in BRAEDT so the sprocket assembly is more easily installed to the hub.


Allowable Subject Matter
Claims 11-20 are allowed.
The prior art does not teach or suggest wherein the large sprocket sub-assembly clamps to an outside radial profile of the rear bicycle hub.
Claims 2, 3, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the large sprocket sub-assembly clamps to the rear bicycle hub by tightening a clamp screw with the other elements in Claims 2.



Response to Arguments
Applicant's arguments filed 2/16/2021 regarding Claim 1 have been fully considered but they are not persuasive. 
Applicant argues that EARLE does not teach “wherein the large sprocket sub-assembly clamps to an outside profile of the rear bicycle hub” in Claims 1 and 11 (Remarks pg. 7 para. 2). The lockring (332) clamps the sprocket sub-assembly (326) to the hub (330) flange shown in Fig. 12.  The hub can be considered part of the outside profile of the hub.
Applicant argues that EARLE does not teach a small sprocket sub-assembly that rotatably couples with and locks to a large sprocket sub-assembly (Remarks pg. 7 para. 5). When the fasteners (334) are bolted to sprocket sets (312) and (326), the two assemblies are rotatably coupled and locked since they no longer rotate relatively to each other and they become one assembly which is rigidly attached to each other.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU

Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654